Citation Nr: 0737616	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to June 
1964.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2004 
rating decision of the VA Regional Office in St. Louis, 
Missouri that denied service connection tinnitus.  

In the Informal Hearing Presentation dated in October 2007, 
the representative has raised the issue of entitlement to 
service connection for tinnitus as secondary to bilateral 
hearing loss.  This matter is referred to the RO for 
appropriate consideration.


FINDING OF FACT

A diagnosis of tinnitus is not shown by the evidence of 
record.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for tinnitus.  He 
asserts that loud and sustained noise exposure in service has 
led to ringing of the ears which service connection should be 
granted.



VA's duty-to-assist considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was promulgated in 
November 2000, and has imposed duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for tinnitus has been 
accomplished.  As evidenced by the statement of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159).  In letters dated in October and November 2003, and 
January 2004, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claim, and 
what evidence VA would try to obtain on his behalf.  Such 
notification has fully apprised the appellant of the evidence 
needed to substantiate the claim.  He was also advised to 
submit relevant evidence or information in his possession. 38 
C.F.R. § 3.159(b).  It appears that the appellant has not 
been specifically notified regarding the criteria for rating 
any disability or an award of an effective date should 
service connection be granted. See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, neither a rating issue nor an 
effective date question is now before the Board.  
Consequently, the Board does not find that a remand is 
necessary in this regard.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for tinnitus.  He was afforded a VA examination in May 2004.  
Pertinent VA clinical records dated have been received and 
associated with the claims folder.  There is no indication 
from either the appellant or his representative that there is 
outstanding evidence that has not been considered.  The Board 
thus finds that further assistance from VA would not aid the 
veteran in substantiating the claim.  Therefore, VA does not 
have a duty to assist that is unmet with respect to the issue 
on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Factual background

The veteran's service administrative records reflect that he 
had a military occupational specialty of aircraft mechanic.  
A February 1963 Aeronautical Order shows that he was 
designated as an aircrew member and was required to 
frequently and regularly participate in aerial flight for an 
indefinite period.  

The service medical records document no complaints with 
respect to the appellant's ears or hearing.  He was afforded 
yearly physical examinations; one of which was a flight 
physical dated in January 1962 that showed abnormal decibel 
losses beginning at the 4000 Hertz frequency in both ears.  
Upon examination in May 1964 for separation from active duty, 
the ears were evaluated as normal with no significant decibel 
deficit.  No pertinent defects were recorded. 

The veteran filed a claim for service connection for hearing 
loss and tinnitus in October 2003.  He stated that he was 
exposed to high levels of both prop and jet engine noise on 
the flight line while in the U. S. Air Force.  He related 
that he had had a "ringing like" sensation in his ears ever 
since then.  He said that he complained about the condition 
but was told it would probably go away.  The appellant 
indicated that he had not had excessive noise exposure after 
service while working in a warehouse.

VA outpatient clinic records dated in November 2003 reflect 
that the veteran sought treatment for decreased hearing and 
was found o have mild to severe mid to high frequency 
sensorineural loss.  No complaints or findings referable to 
tinnitus or ringing of the ears were recorded.

The appellant was afforded a VA audiological examination in 
May 2004.  The examiner stated that the claims folder was 
reviewed.  A detailed background history, including reported 
noise exposure in service and thereafter, as well as a 
comprehensive review of the service clinical data relative to 
hearing status was recited.  In the medical history portion 
of the examination report, the examiner related that the 
appellant's main complaint was hearing loss.  It was noted 
that "when asked if he experiences tinnitus or ringing of 
the ear, he answered 'no'.  Following audiology evaluation, 
it was found that the veteran had hearing loss that was as 
likely as not related to military duty.  The examiner 
reiterated that as indicated previously, the veteran denied 
the presence of tinnitus.  

By rating action dated in June 2004, service connection was 
granted for bilateral hearing loss.  Service connection for 
tinnitus was denied on the basis that there was no clinical 
diagnosis of the claimed disorder.

In his June 2004 notice of disagreement with the denial of 
the claim of service connection for tinnitus, the appellant 
wrote that he never told the VA examiner that that he did not 
have ringing in his ears, but that he had said that he had it 
all the time and that it would be louder or softer at times.

Legal Analysis

The veteran's service medical records do not show any 
history, diagnosis, or treatment of tinnitus, to include upon 
separation examination in 1964.  The Board observes that 
post-service VA medical records that have been received in 
support of the claim do not refer to any complaints, 
findings, history or diagnosis relating to ringing of the 
ears or tinnitus.

Nonetheless, the veteran is competent to report that he has 
had ringing in his ears since service.  However, his report 
of in-service tinnitus and continuity of symptomatology must 
be weighed against the clinical evidence of record that shows 
no findings or complaints of tinnitus in service or for 
decades thereafter.  Also substantially militating against 
the claim is the appellant's own reported denial of tinnitus 
or ringing of the ears on VA examination in May 2004.  While 
he has since stated that he did not tell the examiner that he 
did not have ringing of the ears, the fact remains that there 
is no diagnosis of tinnitus of record, and no other competent 
medical evidence in the record that supports a finding that 
the claimed tinnitus is related to service. 

In this regard, the Board points out that service connection 
requires evidence that establishes that the veteran currently 
has a diagnosis of the claimed disability for which service 
connection is being sought. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As a layperson, the appellant cannot 
support the claim on the basis of his assertions alone as he 
is not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In this 
regard, the Board points out that should he obtain clinical 
evidence that supports a finding of tinnitus related to 
service or service-connected disability, VA would be 
obligated to reconsider this matter.  However, for the 
reasons discussed above, service connection for tinnitus is 
not warranted at this time and must be denied.

The preponderance of the evidence is against the claim. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55- 57 (1991).


ORDER

Service connection for tinnitus is denied.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


